


Deferred Stock Unit Agreement
2015 Plan
20[ ] Grant


DEFERRED STOCK UNITS AGREEMENT
THIS AGREEMENT (the “Agreement”), effective [    ], is made by and between
PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and the
undersigned non-employee director of the Company (the “Grantee”). The Grant Date
for these Deferred Stock Units is [    ] (the “Grant Date”).
WHEREAS, the Company wishes to afford the Grantee the opportunity to own shares
of Common Stock;
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, the Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its stockholders
to grant Deferred Stock Units to the Grantee as an incentive for increased
efforts during his or her term with the Company, and has advised the Company
thereof and instructed the undersigned officer to enter into this Agreement to
evidence this grant of Deferred Stock Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS


Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 -    “Change in Control” shall have the meaning given to such term
in Section 2.10 of the Plan.


Section 1.2 -    “Code” shall mean the Internal Revenue Code of 1986, as
amended.


Section 1.3 -    “Committee” shall have the meaning set forth in Section 2.12 of
the Plan.


Section 1.4 -    “Common Stock” shall have the meaning set forth in Section 2.13
of the Plan.


Section 1.5 -     “Disability” shall have the meaning given to such term in
Section 2.19 of the Plan.


Section 1.6 -    Payment Date” shall mean, as used with respect to a Deferred
Stock Unit, the earlier of (a) the Specified Distribution Date and (b) the date
that is the 30th day following the date of Grantee’s Separation from Service.


Section 1.7 -    “Plan” shall mean the Peabody Energy Corporation 2015 Long-Term
Incentive Plan, as amended from time to time.



--------------------------------------------------------------------------------






Section 1.8 -    “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.


Section 1.9 -    “Specified Distribution Date” shall mean, as used with respect
to a Deferred Stock Unit evidenced hereby, the date that is the [        ]
anniversary of the Grant Date; provided, that, as used with respect to a
Deferred Stock Unit evidenced hereby that the Grantee has elected to defer in
accordance with a properly and timely completed deferral election form, the date
specified as the “Specified Distribution Date” on such deferral election form
shall be the Specified Distribution Date for purposes of this Agreement;
provided further, however, that the date specified on such deferral election
form shall not be a date that is either (a) earlier than [    ], or (b) later
than [    ].


Section 1.10 -    “Separation from Service” shall mean a termination of the
Grantee’s employment or service with the Company or its subsidiary or affiliate
(regardless of the reason therefor) that constitutes a “separation from service”
as defined in Section 409A or applicable regulations or other guidance in effect
thereunder.


ARTICLE 2
GRANT OF DEFERRED STOCK UNITS


Section 2.1 -    Grant of Deferred Stock Units. For good and valuable
consideration, the Company has granted to the Grantee the number of deferred
stock units (each, a “Deferred Stock Unit”) set forth on the signature page
hereof upon the terms and subject to the conditions set forth in this Agreement.
Each Deferred Stock Unit granted hereunder constitutes a hypothetical share of
Common Stock of the Company with a value on any given date equal to the Fair
Market Value of a share of Common Stock on such date. Each Deferred Stock Unit
granted hereunder represents an unfunded and unsecured promise of the Company to
issue, in accordance with Article 4 below, a share of Common Stock for each
vested Deferred Stock Unit.


Section 2.2 -    No Obligation of Service. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the service of the
Company or interfere with or restrict in any way the rights of the Company,
which rights are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.


Section 2.3 -    Adjustments in Deferred Stock Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 4.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Deferred Stock Units in order to equitably reflect such corporate
transaction or other event. Any such adjustment made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons.


Section 2.4 -    Change in Control. In order to maintain the Grantee’s rights
with respect to the grant of Deferred Stock Units evidenced hereby, upon the
occurrence of a Change in Control, the Committee may take such actions with
respect to the Deferred Stock Units or make such modifications to the Deferred
Stock Units as are permitted by the Plan.

2

--------------------------------------------------------------------------------




ARTICLE 3
VESTING AND FORFEITURE OF DEFERRED STOCK UNITS


Section 3.1 -    Deferred Stock Unit Vesting. Subject to Sections 3.2 and 3.3,
the Deferred Stock Units shall become vested and subject to settlement ratably,
on a monthly basis, over the [ ] -month period beginning
on the Grant Date; provided, that, with respect to the portion of the Deferred
Stock Units that are to vest in any given month, such vesting shall only occur
to the extent that the Grantee remains in the service of the
Company during the entire period commencing on the Grant Date and ending on the
date during that month that such Deferred Stock Units are to become vested. For
the purpose of clarity, the vesting of Deferred Stock Units in each month shall
occur on the monthly anniversary of the Grant Date.


Section 3.2 -    Acceleration Events. Notwithstanding the provisions of Section
3.1, the Deferred Stock Units shall become fully vested and subject to
settlement upon the earliest to occur of: (a) the Grantee’s Separation from
Service due to death or Disability; (b) a Change in Control; or (c) the
Grantee’s Separation from Service due to the Grantee reaching the end of his or
her elected term and either (i) being ineligible to run for an additional term
on the Board as a result of reaching age 75 or (ii) having completed at least
[        ] years of service as a director.


Section 3.3 -    Effect of Separation from Service. Except as otherwise provided
in Section 3.2, no unvested Deferred Stock Unit shall become vested and subject
to settlement following the Grantee’s Separation from Service, and unvested
Deferred Stock Units shall be immediately and automatically forfeited upon the
Grantee’s Separation from Service.


ARTICLE 4
ISSUANCE OF STOCK


Section 4.1 -    Payment Following Vesting of Deferred Stock Units. Subject to
the terms of this Agreement, the Company shall issue to the Grantee (or, in the
event of the Grantee’s death, to his or her beneficiary or estate) a number of
shares of Common Stock equal to the number of Deferred Stock Units vesting
hereunder.
Subject to Section 4.3, such shares of Common Stock shall be issued to the
Grantee on the Payment Date.


Section 4.2 -    Specified Employee. If the Payment Date is triggered by a
Separation from Service other than due to death and at the time of such
Separation from Service the Grantee is a “specified employee” (as such term is
defined in Section 409A and using the identification methodology selected by the
Company from time to time), the Company shall issue to the Grantee a number of
shares of Common Stock equal to the number of vested Deferred Stock Units
granted hereunder on the first day of the seventh month after the Payment Date.


Section 4.3 -    Conditions to Issuance of Stock Certificates. Shares of Common
Stock that may be issued in accordance with Section 4.1 or 4.2 may be either
previously authorized but unissued shares or issued shares that have been
reacquired by the Company. If the Committee reasonably anticipates, in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii), that issuing
Common Stock on the Payment Date will violate federal securities laws or other
applicable laws, the Company may delay issuing such Common Stock, provided that
the Company issues such Common Stock on the earliest date on which the Committee
reasonably anticipates that such issuance will not violate federal securities
laws or other applicable laws.





3

--------------------------------------------------------------------------------




Section 4.4 -    Stockholder Rights. The Grantee shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Common Stock corresponding to Deferred Stock Units granted hereunder
unless and until certificates representing such shares shall have been issued by
the Company to the Grantee or such ownership has otherwise been indicated and
documented by the Company. The Grantee shall not be entitled to dividend
equivalents with respect to the Deferred Stock Units.


ARTICLE 5
MISCELLANEOUS


Section 5.1 -    Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible for any tax of the Grantee relating to the Deferred Stock
Units, and the Grantee agrees to be responsible for, any and all such taxes with
respect to the Deferred Stock Units.


Section 5.2 -    Administration. The Committee has the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Deferred Stock
Units. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
this Agreement.


Section 5.3 -    Deferred Stock Units Not Transferable. Neither the Deferred
Stock Units nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Grantee or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.3 shall not
prevent transfers by will or by the applicable laws of descent and distribution.


Section 5.4 -    Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address set forth in the records of the Company. By a notice given
pursuant to this Section 5.4, either party may hereafter designate a different
address for notices to be given to him, her or it. Any notice which is required
to be given to the Grantee shall, if the Grantee is then deceased, be given to
the Grantee’s personal representative if such representative has previously
informed the Company of his, her or its status and address by written notice
under this Section 5.4. Any notice shall be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service. Notwithstanding the foregoing, any notice
required or permitted hereunder from the Company to the Grantee may be made by
electronic means, including by electronic mail to the Company-maintained
electronic mailbox of the Grantee, and the Grantee hereby consents to receive
such notice by electronic delivery. To the extent permitted in an electronically
delivered notice described in the previous sentence, the Grantee shall be
permitted to respond to such notice or communication by way of a responsive
electronic communication, including by electronic mail.





4

--------------------------------------------------------------------------------






Section 5.5 -    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


Section 5.6 -    Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 5.7 -    Applicability of Plan. The Deferred Stock Units and the shares
of Common Stock issued to the Grantee hereunder, if any, shall be subject to all
of the terms and provisions of the Plan, to the extent applicable to the
Deferred Stock Units and such shares. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.


Section 5.8 -    Amendment.


(a)Except as permitted by the Plan, this Agreement may be amended only be a
writing executed by the parties hereto that specifically states that it is
amending this Agreement.


(b)If either party to this Agreement reasonably determines that any amount
payable pursuant to this Agreement would result in adverse tax consequences
under Section 409A, then such party shall deliver written notice of such
determination to the other party, and the parties hereby agree to work in good
faith to amend this Agreement so it complies with the requirements of Section
409A and preserves as nearly as possible the original intent and economic effect
of the affected provisions.


(c)To the extent applicable, this Agreement is intended to comply with Section
409A so that the income inclusion provisions of Section 409A(a)(1) of the Code
do not apply to Grantee, and this Agreement shall be construed, interpreted and
administered in a manner that is consistent with this intent and the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.


(d)Except as permitted under Section 409A of the Code, any deferred compensation
(within the meaning of Section 409A of the Code) payable to a Grantee or for the
Grantee’s benefit under this Agreement and grants hereunder may not be reduced
by, or offset against, any amount owing by the Grantee to the Company or any of
its Subsidiaries.


(e)Notwithstanding any provision of this Agreement to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement and
the terms of the Deferred Stock Units as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, neither the Company nor any of its affiliates will have
any obligation to indemnify or otherwise hold the Grantee harmless from any or
all of such taxes or penalties.


Section 5.9 -    Dispute Resolution. Any dispute or controversy arising under or
in connection with this Agreement shall be resolved by arbitration in St. Louis,
Missouri. Arbitrators shall be selected, and arbitration shall be conducted, in
accordance with the rules of the American Arbitration Association. The Company
shall pay or reimburse any legal fees in connection with such arbitration in the
event that the Grantee prevails on a material element of his or her claim or
defense. Payments or reimbursements of legal fees made under this Section 5.9
that are provided during one calendar year shall not affect the amount of

5

--------------------------------------------------------------------------------




such payments or reimbursements provided during a subsequent calendar year,
payments or reimbursements under this Section 5.9 may not be exchanged or
substituted for another form of compensation to the Grantee, and any such
reimbursement or payment will be paid within 60 days after the Grantee prevails,
but in no event later than the last day of the Grantee’s taxable year following
the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 5.9 shall remain in effect throughout the
period in which Grantee provide services to the Company and for a period of five
years following the Grantee’s Separation from Service.


Section 5.10 -    Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


[SIGNATURE PAGE FOLLOWS]























































































6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


GRANTEE
 
PEABODY ENERGY CORPORATION
 
 
 
[ ]
 
By:
 
 
Its:
 
 
 
Address
 
 
 
 
 
 
 
 
Guarantee's Taxpayer Identification Number:
 
Aggregate number of Deferred Stock Units granted hereunder: ___________________
__________-_______-__________
 
 




7